  Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 1 of 8 PAGEID #: 65




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

TRAMAINE E. MARTIN,

               Plaintiff,

                                                        Case No. 2:21-cv-175
                                                        Judge James L. Graham
       v.                                               Magistrate Judge Elizabeth P. Deavers


JEFFERSON COUNTY DEPARTMENT
OF HUMAN RESOURCES, et al.,

               Defendants.

                            REPORT AND RECOMMENDATION

       Plaintiff Tramaine E. Martin, an Ohio resident proceeding without the assistance of

counsel, brings this action against Defendants Jefferson County Department of Human

Resources for State of Alabama. This matter is before the Undersigned for an initial screen of

Plaintiff’s Amended Complaint, ECF No. 6, under 28 U.S.C. §§ 1915(e)(2) and 1915A to

identify cognizable claims and to recommend dismissal of Plaintiff’s Amended Complaint, or

any portion of it, which is frivolous, malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2), 1915A(b); see also McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997).

       Having performed the initial screen, for the reasons that follow, it is RECOMMENDED

that the Court DISMISS this action.

                                                 I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).
    Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 2 of 8 PAGEID #: 66




In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

         (2) Notwithstanding any filing fee, or any portion thereof, that may have been
         paid, the court shall dismiss the case at any time if the court determines that--

                        *      *       *

                        (B) the action or appeal--

                (i) is frivolous or malicious;

                (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

          To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).



1
    Formerly 28 U.S.C. § 1915(d).

                                                        2
  Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 3 of 8 PAGEID #: 67




        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se ain complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th

Cir. April 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient

treatment, however, has limits; “‘courts should not have to guess at the nature of the claim

asserted.’” Frengler v. Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989)).

                                                  II.

        Plaintiff initiated this action on January 19, 2021. (ECF No. 1.) In his Complaint,

Plaintiff alleged that he is a type-2 diabetic and he has suffered complications after contracting

COVID-19 while incarcerated. (Id. at PAGEID # 12.) Plaintiff alleged that he needs access to

his coronavirus economic impact (“stimulus”) check to afford hygiene products and food



                                                        3
  Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 4 of 8 PAGEID #: 68




supplements. He contended that he does not have access to his stimulus check because it was

“intercepted” by Defendant Jefferson County Department of Human Resources (“JCDHR”) to

satisfy a disputed debt. (Id.) Plaintiff alleged that Defendant JCDHR “fraudulently” applied to

the Treasury Offset Program to intercept his stimulus check. Plaintiff asserts that he was not

afforded due process before the check was forwarded to Defendant JCDHR. (Id. at PAGEID ##

12-13.) Plaintiff alleged that because there “remains an active case” in state court, there is no

debt for Defendant JCDHR to claim, and therefore Defendant JCDHR is not entitled to his

stimulus check. (Id.) Plaintiff also asserted an equal protection claim against Defendant United

States Secretary of Treasury (the “Treasury Secretary”) for erroneously and unlawfully

forwarding Plaintiff’s stimulus check to Defendant JCDHR. (Id. at PAGEID # 13.) Plaintiff

sought compensatory and punitive damages. (Id. at PAGEID # 14.)

       On February 9, 2021, the Undersigned issued a Report and Recommendation

recommending that Plaintiff’s Complaint be dismissed in its entirety for failure to state a claim

upon which relief can be granted. (ECF No. 2.) On February 22, 2021, Plaintiff filed an

Objection to the Report and Recommendation and a Motion to Amend Complaint. (ECF Nos. 3,

4.) On February 24, 2021, the Court granted Plaintiff leave to amend his Complaint. (ECF No.

5.)

       Plaintiff then filed an Amended Complaint on March 12, 2021. (ECF No. 6.) In the

Amended Complaint, Plaintiff asserts claims against one defendant, Defendant Jefferson County

Department of Human Resources for State of Alabama (“JCDHR”). Plaintiff again alleges that

Defendant JCDHR “unlawfully intercepted [his] payment . . . without affording due process

concerns involved.” (Id. at PAGEID ## 47-48.) Plaintiff also alleges that “[h]ad due process

been accorded, [he] would have readily established that Defendant lacked credible standing[] to



                                                     4
  Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 5 of 8 PAGEID #: 69




pursue an active debt [he has] with the CSEA of Cuyahoga County, Ohio.” (Id. at PAGEID #

48.) Plaintiff alleges that “[t]his denial translated into actual injury” because he has pancreatitis

and could not afford the supplemental diet to treat it. (Id.) Plaintiff alleges that he was forced to

accept another medical approach to treat his pancreatitis, but he is allergic to the new medication.

(Id. at PAGEID ## 48-49.) Plaintiff seeks $50,000 in actual damages and $25,000 in punitive

damages. (Id. at PAGEID # 50.)

                                                 III.

       The Undersigned finds that Plaintiff’s amendments have not saved his claim. Again, it is

well settled that “‘[f]ederal courts are courts of limited jurisdiction.’” Rasul v. Bush, 542 U.S.

466, 489 (2004) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

“The basic statutory grants of federal court subject-matter jurisdiction are contained in 28 U.S.C.

§ 1331, which provides for ‘[f]ederal-question’ jurisdiction, and § 1332, which provides for

‘[d]iversity of citizenship jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006).

       Moreover, as discussed in the first Report and Recommendation, a doctrine known as

Rooker-Feldman further limits this Court’s jurisdiction to adjudicate appeals from or collateral

attacks on state-court rulings. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923);

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983). “The Rooker-

Feldman doctrine embodies the notion that appellate review of state-court decisions and the

validity of state judicial proceedings is limited to the Supreme Court under 28 U.S.C. § 1257,

and thus that federal district courts lack jurisdiction to review such matters.” In re Cook, 551

F.3d 542, 548 (6th Cir. 2009). The Rooker-Feldman doctrine applies to cases “brought by state-

court losers complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of those



                                                        5
    Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 6 of 8 PAGEID #: 70




judgments.” Exxon Mobil Corp. v. Saudi Basic Ind. Corp., 544 U.S. 280, 284 (2005). “The

pertinent question in determining whether a federal district court is precluded under the Rooker-

Feldman doctrine from exercising subject-matter jurisdiction over a claim is whether the ‘source

of the injury’ upon which plaintiff bases his federal claim is the state court judgment.” In re

Cook, 551 F.3d at 548.

        Applying the foregoing, the Undersigned again concludes that the Rooker-Feldman

doctrine operates to bar this Court from exercising jurisdiction over Plaintiff’s claim. While

Plaintiff blames Defendant JCDHR for “intercept[ing]” his stimulus check, the source of

Plaintiff’s alleged injury is not Defendant JCDHR but rather the “active debt” Plaintiff has

stemming from overdue child support. (ECF No. 6 at PAGEID # 48.) As Exhibit H to the

Amended Complaint demonstrates, the Cuyahoga County Child Support Enforcement Agency

ordered income tax refund offsets for Plaintiff’s overdue child support totaling over $50,000 as

of September 25, 2020. (ECF No. 6-8 at PAGEID ## 61-63.) Plaintiff alleges that the

underlying child support case has been pending since 1999, but this Court does not have

jurisdiction to review state-court judgments – including the orders of child support (and the

corresponding tax refund offsets) to which Plaintiff is subject.1 (ECF No. 6 at PAGEID # 48; see

also ECF No. 6-8 at PAGEID ## 61-63.) Only the United States Supreme Court has jurisdiction

to review a case litigated and decided in a state court. See Gotfried v. Med. Planning Servs., 142

F.3d 326, 330 (6th Cir. 1998). Under the Rooker-Feldman doctrine, a litigant cannot collaterally




1
  The Court also notes that each Notice of Ohio Income Tax Refund Offset for Overdue Support
which is attached as Exhibit H contains language expressly advising Plaintiff that “THE CSEA’S
DECISION IS FINAL AND ENFORCEABLE,” and instructing Plaintiff to mail a request to the
CSEA “immediately” to request a review of the tax refund offsets. (See ECF No. 6-8.) Plaintiff
also was instructed to contact the Ohio Department of Taxation to dispute a state income tax
refund interception. (Id.)
                                                     6
  Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 7 of 8 PAGEID #: 71




attack a state court judgment by filing a civil rights complaint. Feldman, 460 U.S. at 486;

Rooker, 263 U.S. at 416; Ritter v. Ross, 992 F.2d 750, 754 (7th Cir. 1993). Accordingly, to the

extent Plaintiff’s claim against Defendant JCDHR seeks relief from state court judgments, that

claim is barred under the Rooker-Feldman doctrine and must be dismissed as a result.

                                                IV.

       For the reasons explained above, it is RECOMMENDED that Plaintiff’s Amended

Complaint, ECF No. 6, be DISMISSED for failure to state a claim upon which relief can be

granted. The Clerk is DIRECTED to send a copy of this order to the Ohio Attorney General’s

Office, 150 E. Gay St., 16th Floor, Columbus, Ohio 43215. It is FURTHER

RECOMMENDED that the Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the

foregoing reasons an appeal of any Order adopting this Report and Recommendation would not

be taken in good faith and therefore deny Plaintiff leave to appeal in forma pauperis. See

McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex



                                                      7
  Case: 2:21-cv-00175-JLG-EPD Doc #: 7 Filed: 04/12/21 Page: 8 of 8 PAGEID #: 72




Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.


Date: April 12, 2021                            /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                UNITED STATES MAGISTRATE JUDGE




                                                       8
